DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

3.  Claims 22, 24-25, 27-32, 34-35, 37-41 are pending.

3.  Claims 27, 29, 30, 37, 39 and 40 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 22, 24-25, 28, 31, 32, 34-35, 38 and 41 are under examination as they read a fusion protein and the species of SEQ ID NO: 1 as the integrin binding peptide, VEGF receptor of SEQ ID NO: 10 as the other protein binding peptide, and the fusion protein with a linker.

5.  It is noted that SEQ ID NO:29 and 41 are identical.
  
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claims 22, 24-25, 28, 31, 32, 34-35, 38 and 41 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11192927 for the same reasons set forth in the previous Office Action mailed 02/17/2022.

Applicant’s arguments, filed 10/13/2022, have been fully considered, but have not been found convincing.

Applicant submits that until the instant claims in this application are in condition for allowance, Applicant defers substantively addressing the obviousness type double patenting rejection at this stage of prosecution. However, in the event that the obviousness type double patenting rejection is maintained, Applicant reserves the right to amend or cancel the pending claims, or file a Terminal Disclaimer, once the rejection is the last remaining rejection.

The NS-ODP is maintained until the rejection is fully addressed. 


8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 22, 24-25, 28, 31, 32, 34-35, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Patel S1. (Retina. 2009 Jun;29(6 Suppl):S45-8, IDS#13) and/or US 20060234347 in view of each in view of Emerson et al. (Clin. Ophthal., 2008, IDS#14) and Yao-Tsung Chang abstract (Doctoral Thesis, 1/1/2014, IDS#6) and/or US. Pat. 10/508137 (IDS#1) and/or US 9,044,436 (IDS#3).

Patel teaches that vascular endothelial growth factor (VEGF) is an important mediator of angiogenesis in age-related macular degeneration (AMD) and is a validated therapeutic target. However, combination of anti-VEGF agents with complementary inhibition of other mediators of angiogenesis, such as platelet-derived growth factor and integrin alpha5beta1, may result in enhanced visual acuity. Other concomitant treatments, such as inhibitors of inflammation, may generate an even stronger barrier to the progression of AMD than that now observed in individuals receiving anti-VEGF therapies alone. Experimental studies are providing support for the general principles of combination treatment in AMD (abstract).  Patel teaches that many of the cellular effects of VEGF are duplicated downstream in the angiogenic cascade by the  interaction between the transmembrane integrin α5β1 receptor and its natural ligand, fibronectin. ln addition to VEGF, the interaction of integrin α5β1 with fibronecttin is critical to endothelial cell survival. Two studies have demonstrated that once neovascular tissue begins to grow, the extracellular matrix needs to adhere to the neovascular endothelial cells for them to survive. This suggests that integrin α5β1 activity is downstream from VEGF activity. Integrin α5β1 is also upregulated in tumor angiogenesis, but not in normal vasculature. Inhibiting the ligation of integrin α5β1 and fibronectin may disrupt the process of neovascularization, regardless of the upstream growth factor pathway (pages S45-S46).    Patel concluded that Despite their clinical benefit in AMD, anti-VEGF therapies are ineffective for regressing existing lesions. With better understanding of molecular signaling and pathogenic events in AMD, more complex regimens that act on additional signaling pathways may provide a more profound inhibition of the disease process. Some of the targets in early clinical trials include integrin α5β1, PGDF, and complement factor CS. Regardless of the activity of these agents relative to
anti-VEGF agents, it is likely that their role in AMD will be in some type of combination to inhibit more than one of the molecular processes that drive this disorder (page S47, under conclusion).

The `347 teaches multivalent soluble receptor proteins which serve as antagonists of angiogenic factors, wherein the multivalent soluble receptor protein targets two or more receptors or pathways related to angiogenesis [0011] in the treatment of non-neoplastic conditions such as age-related macular degeneration [0246]. The `347 publication provides fusion proteins to target more than one angiogenic pathways. Blocking only one angiogenic pathway may not completely or even significantly block the angiogenic process pathway.  The term "angiogenic factor" refers to a protein that stimulates angiogenesis including PDGF, FGF, HGF and EGF and the like including integrin αV and integrin β3 [0036], [0110] [0131]. Blocking these pathways can facilitate more effective inhibition of angiogenesis and result in a corresponding reduction in tumor growth and tumor regression [0032].  The `347 teaches that the binding domains may be comprised of one or more Ig-like domains from the extracellular portion of a receptor that binds an angiogenic factor (e.g. VEGF trap  (aka claimed SEQ ID NO: 10 and Fc region, i.e., VEGFR-1 and -2 with Fc fragment of IgG).  The `347 publication further teaches that the ligand-binding domains of a soluble chimeric receptor protein of the invention may or may not be linked by a linking sequence such as a peptide linker [0116].  Exemplary linkers include linear peptides Gly-Gly-Gly-Gly-Ser (i.e., GS linker) [0117].   The `347 teaches a composition comprising the fusion protein and a carrier [0236].  The `347 publication teaches a fusion protein comprising VEGF receptor (D2 of VEGFR1 and D3 of VEGFR2, (i.e., SEQ ID NO:10), Fc region (a dimer domain (IgGFc) of an antibody and a PDGF receptor in order or reverse order from N-Terminus to C-terminus (see Fig. 2A-2H).


    PNG
    media_image1.png
    526
    583
    media_image1.png
    Greyscale


The reference teachings differ from the claimed invention only in the recitation of that other  angiogenic factor is an integrin binding peptide comprising disintegrin binding to integrin αvβx or α5β1, wherein SEQ ID NO: 1 comprising (a) SEQ ID NO: 24, 25 or  26 at position 46-53, (b)  SEQ ID NO:29-41 at position 39-45 and (c) SEQ ID NO: 42-49 at position 65-68 in claim 22.

Emerson teaches the VEGF-trap comprising the human domain 2 of VEGFR1 and domain 3 of VEGFR2 soluble receptor fused to the human antibody Fc domain and a half-life prolonging domain (abstract; page 383-384; Table 1).  Emerson teach the method for the treatment of age-related macular degeneration (AMD) (abstract; page 377-383).  The VEGF-trap of Emerson comprises the human VEGF soluble domains.

Yao-Tsung Chang teaches rhodostomin (Rho, claimed SEQ ID NO:1) is a disintegrin containing C-terminal sequences 65P, 65PR, 65PRYH, 65P66RNGLYG (SEQ ID NO: 43), and 65PRNPWNG. The effect of C-terminal region on their integrin binding affinities was αIIbβ3 > αVβ3 > α5β1.  Our results demonstrated that the importance of the turn conformation in the RGDX motif of integrin ligands for integrin recognition; and (4) Rho 39KKARTIC(ID:36)-AR48GRGDNP(ID:36) (-65PRYH (KG) present in instant SEQ ID NO: 36 + 26 ) and 39KKART43IC (ID:36)AR-48GRGDNP(ID:28)-65PGLYG (ID:44)(KG-P) mutants exhibited lower αIIbβ3 integrin inhibitory activity. 39KKART43IC is claimed SEQ ID NO: 36. The inhibitory activities of platelet aggregation by KG and KG-P mutants were 56 and 384 times lower than that by Rho. X-ray structural analyses of KG and KG-P mutants showed that their C-terminal regions interacted with the RGD loop: the R56 residue interacted with the Y67 residue in KG mutant, and the D55 residue interacted with the L67 and Y68 residues as well as the R49 and N52 residues interacted with Y68 residue in KG-P mutant. They had relatively narrower RGD loop and different electrostatic surface in comparison with those of Rho. The docking experiments showed that the positive charge patch formed by the R46 and R66 residues of Rho had salt bridge interactions with the negative charge D159 on the insert-3 region of αIIb subunit. KG and KG-P mutants did not have the positive charge patch due to the lack of the R46 residue in KG mutant, and the lack of the R46 and R66 residues in KG-P mutant. These results suggested that this positive charge patch may be important for the interaction of integrin αIIbβ3 with disintegrins. Our results demonstrated that the RGD loop, the linker region, and C-terminus of disintegrins acted in a synergistic manner, resulting in their functional and structural differences in integrin binding (Thesis Abstract).

The `137 patent teaches all the claimed mutants of rhodostomin or disintegrin variants of SEQ ID NO: 24-70 specific to integrins αvβx and α5β1 (Table 13).  SEQ ID NOs: 24-70 were incorporated by reference in the instant application from the PCT/US2015/046322 which is the priority of the `137 patent (see Spec. [0047]-[0049] and Table 1).  The `137 patent teach 39KKARTIC46ARGRGDNP-66YH (KG, AR-NP, the Rho variant of claimed SEQ ID NO: 36+28) and 39KKARTIC46ARGRGDNP-66WNDL (JG-WN, the Rho variant of claimed SEQ ID NO: 36+28) (see Table 13, Row 3 and 5). The `137 teaches that AR-NP significantly reduced the vessel sprouting (see FIG. 5)..  The `137 patent teaches and claims a disintegrin variant of rhodostomin comprising the amino acid sequence of SEQ ID NO: 1, comprising: a mutant RGD loop, wherein the amino acid sequence at positions 46 to 53 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 354 (RARGDNP), and a mutant linker, wherein the amino acid sequence at positions 39 to 45 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 313 (claimed ID:36) (KKATIC), wherein the disintegrin variant has an increased selectivity for at least one of αvβ1, αvβ3, αvβ5, αvβ6, αvβ8 and α5β1 integrins over αIIbβ3 integrin as compared to wild-type rhodostomin having the amino acid sequence of SEQ ID NO: 1 ( (See issued claim 1).  The `137 patent the Rho variant of claims/published SEQ ID NO: 16/123, SEQ ID NO: 15/171 (issued claim 3).  The `137 patent teaches that that the disintegrin variants can be used for treatment and/or prevention of an angiogenesis-related eye disease, which includes, but is not limited to, age-related macular degeneration, diabetic retinopathy, corneal neovascularizing diseases, ischaemia-induced neovascularizing retinopathy, high myopia, and retinopathy of prematurity (col., 16, lines 1-13).   The `137 patent teaches Rho variants with the mutation in the C-terminal region, in which the PRYH (SEQ ID NO: 334) was replaced by PRNGLYG (referenced/claimed SEQ ID NO: 323/69), and PRNPWNG (SEQ ID NO: 320/70) amino acids, had their highest effects on integrins in the following order: αIIbβ3 (~13-fold)>αVβ5 (~8-fold)=αVβ6 (~8-fold)> αVβ3 (~4-fold)> α5β1 (~2-fold) (Table 9). These results showed that the mutations on the C-terminal region of Rho exhibited significant effect on the inhibitory activity in integrins αIIbβ3, αVβ5, and αVβ6. 

The `137 at [0109] teaches mutants of rhodostomin or disintegrins with one or more modifications in addition to the RGD motif, e.g., in the linker region or the C-terminus, exhibited the capability to selectively binding to αVβ3, αVβ5, αVβ6, α5β1 or αIIbβ3 (Table 8-14). For example, Rho variants with the mutation in the linker region, in which the:

 39KKKRTIC47 (referenced/claimed SEQ ID NO: 306/29/41) 
MKKGTIC (referenced/claimed SEQ ID NO: 307/30)
IEEGTIC (referenced/claimed SEQ ID NO: 308/31) 
KGAGKIC (referenced/claimed SEQ ID NO: 309/32) 
LKEGTIC (referenced/claimed SEQ ID NO: 310/33) 
AKKRTIC (referenced/claimed SEQ ID NO: 311/34) 
AKKRTIC referenced/claimed SEQ ID NO: 312/35)
KKARTIC referenced/claimed SEQ ID NO: 313/36)
KKKATIC referenced/claimed SEQ ID NO: 314/37)
KKRAIC referenced/claimed SEQ ID NO: 315/38)
KAKRAIC referenced/claimed SEQ ID NO: 316/39)
SKAGTIC referenced/claimed SEQ ID NO: 317/40)

The `137 patent at [110] and Table 9 teaches Rho variants with the mutation in the C-terminal region, in which:
PRWNDL (SEQ ID NO: 319/42), 
PRNGLYG (SEQ ID NO: 323/43) had their highest effects on integrins in the following order: αIIbβ3 (˜13-fold)>αVβ5 (˜8-fold)=αVβ6 (˜8-fold)>αVβ3 (˜4-fold)>α5β1 (˜2-fold) (Table 9). These results showed that the mutations on the C-terminal region of Rho exhibited significant effect on the inhibitory activity in integrins αIIbβ3, αVβ5, and αVβ6.
PGLYG (SEQ ID NO: 324/44),
PPLYG (SEQ ID NO: 327/46)
PRLYG (SEQ ID NO: 328/47),
PELYG (SEQ ID NO: 337/48)
PYLYG (SEQ ID NO: 352/49)

RIARGDNP (claimed SEQ ID NO 24), RRARGDNP (SEQ ID NO: 25) Table 8, ARGRGDNP (SEQ ID NO: 26) Table 10, 11, 13, Example 13), ARGRGDDL (SEQ ID NO: 27, Table 12). ARARGDNP (SEQ ID NO: 28, Example 4).

The `137 patent teaches 48ARGD65PRNGL (SEQ ID NO: 348), PRGDMP-65PRNGLYG (SEQ ID NO 106), 48ARGD65PRNPWNG (SEQ ID NO: 118) (see tables 9 and 14, under lined claimed SEQ ID :64,6970)

The `137 publication teaches that SEQ ID NO: 123 and 170 (Claimed SEQ ID NO: 1 comprising Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP (SEQ ID NO: 36 and 26. 

The `137 publication teaches SEQ ID NO: 141 comprising SEQ ID NOS: 37,24,43.
Qy          1 KKKATICRIARGDNP-----------PRNGLYG 22
              |||||||||||||||           |||||||
Db         39 KKKATICRIARGDNPDDRCTGQSADCPRNGLYG 71
The `137 publication teaches SEQ ID NO: 142 comprising SEQ ID Nos: 38,24, 43:

Qy          1 KKKRAICRIARGDNP-----------PRNGLYG 22
              |||||||||||||||           |||||||
Db         39 KKKRAICRIARGDNPDDRCTGQSADCPRNGLYG 71

Published SEQ ID NO: 174 comprising "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNG"


Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68

Published SEQ ID NO: 171 comprising  "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNDL"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68
Also see published SEQ ID NO:149, 172, 173, 165, 175, 148, 121, 146.

Published SEQ ID NO: 123 and 170 are 100% identical to claimed SEQ ID NO: 13 and SEQ ID NO:16.

The `436 patent teaches and claims compositions and methods for the treatment of an angiogenesis-related eye disease comprising administering to a human in need thereof a rhodostomin variant comprising an amino acid sequence of SEQID NO: 15 (a human serum albumin(HSA) C34S variant joined to a rhodostomin variant protein (39SRAGKI45C46RIARLDDL53 . . . 65PRYH68) via a linker (G4S)3 to form a fusion protein, used to treat alpha-v-beta-3 integrin-associated diseases, wherein said angiogenesis-related eye disease is selected from the group consisting of age-related macular degeneration (AMD), diabetic retinopathy, corneal neovas cularizing diseases, retinal angiomatous proliferation, polypoidal choroidal vasculopathy, age-related ischaemia-induced neovascularizing retinopathy, retinopathy of prematurity, and high myopia (patented claim 1), further comprising administering to said human a therapeutically effective amount of another active agent (patented claim 6), wherein said another active agent is selected from the group consisting of VEGF antagonists, anti-angiogenesis agents, anti-inflammation agents, and steroids (patented claim 7), wherein said other active agent is administered concurrently with said rhodostomin variant (patented claim 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the VEGF-trap of `347 publication and Emerson and rhodostamin variants of the `137 patents, Yao-Tsung Chang to create a fusion protein in the treatment of AMD taught by Patel, the `347, and `137 patent.  One of ordinary skill in the art would have created the fusion protein from the combination of `347 publication and the `137 patents and Yao-Tsung Chang because each factor would create a combination therapy for the treatment of AMD which is the desire of both `347 publication and the `137 patents and Yao-Tsung Chang.  Fusion of the VEGF-Trap and rhodostamin variants would result in inhibiting a selective integrin pathway (at least αvβx and α5β1) and an angiogenic pathway (VEGF) and their concurrently administration. The orientation of the fusion protein does not affect the function of the fusion protein and thus is designer choice to one of ordinary skill in the art (see Fig. 2 of `347 publication).  One of ordinary skill in the art would orient the fusion protein VEGF-Trap-Fc-Rho because `347 publication VEGF-trap is already oriented at the N-terminus of Fc.   The components of the fusion protein was well known for treatment of AMD as well the method of making the fusion protein to one of ordinary skill in the art.  The resultant combination of the VEGF-Trap-Fc-(G4S)-Rho of the combined reference teachings would result in the claimed fusion proteins.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

Alternatively, those of skill in the art would have had reason to use the rhodostomin (Rho, claimed SEQ ID NO:1) and disintegrin variants of the Yao-Tsung, 10/508137 patent and US 9,044,436 patent as a substitute for the PDGF taught in `347 publication because, like the compounds taught in `347 publication, anti-Rho/disintegrin variants inhibit angiogenesis in the treatment of AMD. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 10/13/2022, have been fully considered, but have not been found convincing.

Applicant submits that none of the cited references, alone or in combination, teach or suggests a fusion protein comprising from N-terminus to C-terminus an extracellular domain of a Vascular Endothelial Growth Factor (VEGF) receptor, a Fc domain, and an integrin binding peptide comprising a disintegrin having a binding selectivity for integrin αvβx and α5β1, as currently claimed. In fact, none of Patel, the ‘436 patent, Emerson, Chang and/or the ‘137 patent discloses or suggests a fusion protein at all, much less, a fusion protein comprising the claimed extracellular domain of VEGFR and the claimed integrin binding peptide in the claimed order. Even assuming the references taught the specific combination, which the references do not, a combination of the two components in two separate compositions is very different from a fusion protein of the two components. As known to those skilled in the art, it’s unpredictable whether the fusion would be stable, let alone be functional, when the two portions are fused together in one protein.

This is not found persuasive because the dual targeting with a fusion protein is an alternative way to combination therapy or use of mixtures. The advantage for using dual targeting fusion protein including simultaneously blocking two different targets or mediators that have a primary role in the disease pathogenesis.  The concept of dual targeting with fusion protein is based on the targeting of multiple disease-modifying molecules with one drug which makes development less complex because manufacturing, preclinical and clinical testing is reduced to a single, bispecific molecule.  Therapy with a single dual-targeting drug rather than combinations should also be less complicated for patients.  Accordingly, the fusion proteins targeting different disease modulators are capable of improving standard therapy.  Regarding the N-C terminus orientation/  arrangement/ order, the prior art teaches the VEGF trap comprising the N-C-terminal VEGFR-Fc, then there is only two predicted optional solution of the fusion arrangement/order of VEGF Trap with the mutant Rho.  The N- to C- terminal or C- to N-terminal arrangement/order of these two components (VEGF trap and modified Rhodostomin) has very small number of predictable potential arrangements.  More importantly, the `347 publication teaches a fusion protein comprising VEGF receptor (D2 of VEGFR1 and D3 of VEGFR2, (i.e., SEQ ID NO:10), Fc region (a dimer domain (IgGFc) of an antibody and a PDGF receptor in order or reverse order from N-Terminus to C-terminus (see Fig. 2A-2H).
 Applicant submits that the ‘347 publication describes multivalent soluble receptor proteins that bind to more than one angiogenic factor (Abstract). It describes in general that the Ig-like domains can be upstream (toward the amino terminus), downstream (toward the carboxyl terminus) or both upstream and downstream of the Fc domain (see, e.g., para. [0114]), and that the Ig-like domain of interest is preferably fused to the N-terminus of the Fc domain (see, ¢.g., para. [0045]). Although the ‘347 publication discloses several multivalent soluble receptor protein fusion constructs (e.g., Fig. 2A-F and Examples 1-4), it does not teach or suggest a fusion protein comprising an extracellular domain of a Vascular Endothelial Growth Factor (VEGF) receptor, a Fc domain, and an integrin binding peptide comprising a disintegrin having a binding selectivity for integrin αvβx and α5β1.

However, it remains the Examiner’s position that the N-C terminus orientation/ arrangement/ order, the prior art teaches the VEGF trap comprising the N-C-terminal VEGFR-Fc, then there is only two predicted optional solution of the fusion arrangement/order of VEGF Trap with the mutant Rho.  The N- to C- terminal or C- to N-terminal arrangement/order of these two components (VEGF trap and mutant Rho) has very small number of predictable potential arrangements.  Moreover, the `347 publication teaches a fusion protein comprising VEGF receptor (D2 of VEGFR1 and D3 of VEGFR2, (i.e., SEQ ID NO:10), Fc region (a dimer domain (IgGFc) of an antibody and a PDGF receptor in order or reverse order from N-Terminus to C-terminus (see Fig. 2A-2H).  Applicant argument fails to address the number of possibilities of arrangement available to those skilled in the art to arrive to the claimed fusion protein base on the prior art teachings of VEGF trap and mutant Rho.  It is noted that VEGF trap positioning the Fc region at the carboxy-terminus of VEGF-trap domain, wherein the C-terminal end is free and able to be fused to mutant Rho, leading to the generation of molecules with dual-specificity. 

Applicant submits that the ‘347 publication does not render the presently claimed invention obvious, at least because one of ordinary skill in the art would not have been motivated to fuse the extracellular domains of the VEGF receptor and integrin binding peptide to the opposite sides of the Fc domain, as currently claimed, with any reasonable expectation of success. The Examiner contends that the orientation of the fusion protein does not affect the function of the fusion protein and thus is designer choice to one of ordinary skill in the art. However, the field of the relevant art is highly unpredictable. Further, the ‘347 publication does not provide data on any of its fusion constructs to suggest that the constructs would be stable or functional. Thus, absent specific guidance, and in view of the ‘347 publication teachings that the Ig-like domains of interest are preferably fused to the same side of the Fc domain, one of ordinary skill in the art would not have been motivated to modify the fusion protein taught by ‘347 publication to arrive at the presently claimed fusion protein that binds to and inhibits the activities of VEGF and αvβx and α5β1 with a reasonable expectation of success.

However, it remains the Examiner’s position that the prior art provides small number of options (i.e., two options, N-C or C-N arrangement) which would have led one of ordinary skill faced with fusing the VEGF trap to mutant Rho to necessarily discover the invention, making and testing those choices was routine experimentation, and most importantly the results obtained were reasonably predictable.  “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR.


10.  No claim is allowed.

11.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Michael, Iacovos & Sung, Hoon-Ki & Nagy, Andras. (2011). Abstract 1387: Development of novel antiangiogenic biologics: multifunctional VEGF traps. Cancer Research. 70. 1387-1387. 10.1158/1538-7445.AM10-1387.


Michael,  Iacovos P., Development of novel antiangiogenic biologics. Ph.D thesis. University of Toronto, 2011, pages. 1-219.

Michael teaches that the development of VEGF rev-trap. For the first time we demonstrated that the trap domain can be successfully positioned at the carboxy-terminal end of the Fc region of an IgG1 immunoglobulin. Using the piggyBac transposon transgene delivery system we show that VEGF rev-trap has the same characteristics as VEGF trap. Both traps have similar expression levels, protein stability and antiangiogenic effect (Table 5.2) (see chapter 5, page 158).  Michael also teaches VEGF sticky-traps consisting of a VEG trap-domain at the amino terminal and a heparin-binding domain (HBD) at eh carboxyl-terminal of an IgG Fc region (see chapter 1, page 57, Fig. 1.9).


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 5, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644